Additionally, claim 2 would appear to be indefinite in view of amended claim 1.  Claim 1 requires identifying a second condition vT(ATA + λD)v ≥ 0.  But then claim 2 recites that "the second condition" is a different condition.  If the second condition has been identified as vT(ATA + λD)v ≥ 0, the second condition is vT(ATA + λD)v ≥ 0.   If the second condition has been identified as vT(ATA + λD)v ≥ 0, the second condition is not vT(ATA + λD)v > 0.  Claim 2 seems to contradict vT(ATA + λD)v ≥ 0 being identified as a specific identified condition that needs to be satisfied.
It is noted that, if claim 1 were to recite identifying the second condition as vT(ATA + λD)v > 0 rather than vT(ATA + λD)v ≥ 0 (as claim 2 seems to imply it can encompass), the claim would be rejected over the prior art on the same basis as it was in the final rejection.  Stoica, in view of the definition for "positive definite", both identifies and satisfies the condition vT(ATA + λD)v > 0.  Stoica satisfies vT(ATA + λD)v ≥ 0 by satisfying vT(ATA + λD)v > 0, but Stoica does not identify vT(ATA + λD)v ≥ 0 as a specific identified condition that needs to be satisfied.  Claim 2 seems to contradict vT(ATA + λD)v ≥ 0 being identified as a specific identified condition that needs to be satisfied.
Claim 18 includes similar language to claim 2.









If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648